DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 7, and 13 are amended and claims 4, 10, and 16 are canceled in response to the last office action. Claims 1-3, 5-9, 11-15, 17, and 18 are pending. Ramamurthy et al, Noh et al, and Wu et al were cited, previously.
Response to Arguments
Applicant's arguments filed 12/24/2021 have been fully considered but they are not persuasive. In the Remarks, applicant argues in substance that the combination of Ramamurthy et al and Noh et al does not teach “wherein the step of recording first management information to identify the plurality of first physical erasing units for storing the plurality of first data comprises recording an order of the plurality of first data” since the claim 1 makes sure that after the valid data merging operation is performed on the rewritable non-volatile memory module, a plurality of data stored in the same physical erasing unit are mutually continuous. 
In response to applicant’s argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies (i.e., “after the valid data merging operation is performed on the rewritable non-volatile memory module, a plurality of data stored in the same physical erasing unit are mutually continuous”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9, 11-13, 15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy et al [US 2020/0242045 A1] in view of Noh et al [US 2021/0055864 A1].
	As to claims 1, 7, and 13, Ramamurthy et al teach a data managing method for a rewritable non-volatile memory module [e.g., FLASH MEMORY 216 in fig. 2], wherein the rewritable non-volatile memory module has a plurality of physical erasing units [e.g., “A typical flash memory architecture for mass storage arranges large groups of memory cells into erasable blocks, wherein a block contains the smallest number of memory cells (unit of erase) that are erasable at one time” in paragraph 0022, “Each block includes multiple pages, with each page being a unit of reading/writing in the memory array.  Each page is further divided into multiple segments, with each segment, referred to herein as a flash management unit (FMU), containing the amount of data that is 
receiving a write command for writing a plurality of first data into the rewritable non-volatile memory module [e.g., “At step 902, an instruction to write data to the flash memory is received” in paragraph 0062, HOST 200, MEMORY CONTROLLER 218, HIM 222, COTROLLER FIRMWARE 224, FIM 220 in fig. 2];
when the plurality of first data are continuous data, writing the plurality of first data respectively into a plurality of first physical erasing units among the plurality of physical erasing units by using a single-page programming mode [e.g., “This allows the size of the metablock to be more closely matched with the amount of data available for storage in one programming operation” in paragraph 0051; DATA BLOCK, SEQUENTIAL DATA mapped into GLOBAL ADDRESS TABLE in figs. 8A, 10B, “At step 904, a determination is made at step 904 whether the data to be written are fragmented or sequential.  For example, sequential data may be from the same file. ... If at step 904 the data are determined to be sequential, then at step 908 the data are indexed in the GAT Directory using LG addressing” in paragraph 0062, “Flash memory 216 may be mostly MLC, while binary cache and update blocks may be SLC memory.  Update blocks may be SLC memory with page-based addressing or page-based logical group (LG) organization” in paragraph 0046, “In an embodiment, LGs 604 are used for logical-to-physical mapping of sequential data.  As used herein, ‘sequential data’ are data that are grouped together.  Sequential data can be indexed together (in one entry 604) to maintain the efficiencies gained by fewer entries in GAT 602” in paragraph 0055, “In particular, sequential data results in an entry 802 that includes a GAT flag=0, a Data 
when the plurality of first data are not the continuous data, writing the plurality of first data respectively into a plurality of second physical erasing units among the plurality of physical erasing units by using the single-page programming mode [e.g., “This allows the size of the metablock to be more closely matched with the amount of data available for storage in one programming operation” in paragraph 0051; DATA BLOCK, FRAGMENTED DATA mapped into GAT PAGE in figs. 8A, 10B, YES at FRAGMENTED DATA? 904 in fig. 9, “At step 904, a determination is made at step 904 whether the data to be written are fragmented or sequential.  For example, sequential data may be from the same file.  When the data are determined in step 904 to be fragmented, then at step 906 the data are indexed using one or more GAT Pages using FMU addressing” in paragraph 0062, “Flash memory 216 may be mostly MLC, while binary cache and update blocks may be SLC memory.  Update blocks may be SLC memory with page-based addressing or page-based logical group (LG) organization” in paragraph 0046, “GAT 602 also includes a GAT Page 606, which is used for logical-to-physical mapping of data that are not sequential, referred to herein as ‘fragmented’ or ‘random’ in paragraph 0056, “For fragmented data, entry 804 includes a GAT flag=1, a GAT Block that points to a metablock in the flash memory that contains GAT Page 800, and a GAT Page offset that points to a 4 KB fragment offset within the metablock that 
Ramamurthy et al further teach first management information to identify to the plurality of first erasing units for storing the plurality of first data is maintained [e.g., data structure 700 having BLOCK ADDRESS 704 in fig. 7; “In an embodiment, LGs 604 are used for logical-to-physical mapping of sequential data.  As used herein, ‘sequential data’ are data that are grouped together.  Sequential data can be indexed together (in one entry 604) to maintain the efficiencies gained by fewer entries in GAT 602” in paragraph 0055; “Block address 704 refers to the physical location of the data when GAT flag 702 is zero, and refers to the physical location of a GAT Page when GAT flag 702 is one.  Offset 706 is an LG offset for the GAT Directory or a GAT Page offset for a GAT Page” in paragraph 0058; “If at step 904 the data are determined to be sequential, then at step 908 the data are indexed in the GAT Directory using LG addressing” in paragraph 0062] and an order of the plurality of first data in the first management information [e.g., data structure 700 having GAT FLAG 702, OFFSET 706 in fig. 7; “In particular, sequential data results in an entry 802 that includes a GAT flag=0, a Data Block that points to a metablock in the flash memory that contains the complete sequential LG, and an LG offset that points to a specific FMU of the sequential LG” in paragraph 0059; “Referring to FIGS. 10B and 10C, sequential data results in an entry 1006 that includes a GAT flag=00, a Data Block that points to a metablock in the flash memory that contains the complete sequential chunk, and a Data Block offset that points to the first FMU of the sequential chunk” in paragraph 0075].  As such above, Ramamurthy et al teach the first management information and the order therein are 
As to claims 3, 9, and 15, the combination of Ramamurthy et al and Noh et al teaches determining whether a plurality of logical addresses of the plurality of first data are continuous; when the plurality of logical addresses of the plurality of first data are continuous, determining that the plurality of first data are the continuous data; and when the plurality of logical addresses of the plurality of first data are not continuous, determining that the plurality of first data are not the continuous data [e.g., “In an embodiment, LGs 604 are used for logical-to-physical mapping of sequential data.  As used herein, ‘sequential data’ are data that are grouped together.  Sequential data can 
As to claims 5, 11, and 17, the combination teaches wherein the step of recording the first management information corresponding to the plurality of first physical erasing units comprises: marking the plurality of first physical erasing units by using a first flag [e.g., “In an embodiment, GAT flag 702 is a single bit, where a zero indicates an address from the GAT Directory (e.g., sequential data), and where a one indicates an address in a GAT Page (e.g., random data)” in paragraph 0058 of Ramamurthy et al].
As to claims 6, 12, and 18, the combination teaches wherein the step of recording the first management information corresponding to the plurality of first physical erasing units comprises: recording a binding relationship of the plurality of first physical erasing units into a lookup table [e.g., “FIG. 8A depicts an embodiment using the data structure of FIG. 7 for GAT 602 and GAT Page 800.  In particular, sequential data results in an entry 802 that includes a GAT flag=0, a Data Block that points to a metablock in the flash memory that contains the complete sequential LG, and an LG offset that points to a specific FMU of the sequential LG” in paragraph 0059 of Ramamurthy et al].
Claims 2, 8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy et al and Noh et al as applied to claims 1, 7, and 13 above, and further in view of Wu et al [US 2017/0075812 A1].
	As to claims 2, 8, and 14, the combination of Ramamurthy et al and Noh et al further teaches identifying the plurality of first physical erasing units respectively storing the plurality of first data from the plurality of physical erasing units according to the first management information [e.g., “In an embodiment, GAT flag 702 is a single bit, where a zero indicates an address from the GAT Directory (e.g., sequential data), and where a one indicates an address in a GAT Page (e.g., random data)” in paragraph 0058 of Ramamurthy et al], the combination does not further teach, however, Wu et al teach copying the plurality of first data from the plurality of first physical erasing units, and writing the plurality of first data into a third physical erasing unit among the plurality of physical erasing units by using a multi-page programming mode [e.g., “A user data region of the non-volatile memory 110, which is used to store user data, is maintained in a multi-level cell (MLC) mode or triple-level cell (TLC) mode to increase the overall storage capacity of the non-volatile memory 110.  The non-volatile memory 110 also includes a write buffer to improve write access timing of the solid state drive 100, which is also maintained in a SLC mode” in paragraph 0020, “The non-volatile memory 110 also includes a write buffer 302 for storage of new data written to the non-volatile memory 110, unused space 304, and a user data region 306 for storage of user data in long term storage” in paragraph 0021, “Additionally, in some embodiments, the drive controller 102 also invalidates older copies of the newly written data, which may be stored in the read cache 300 or the user data region 306, in block 910” in paragraph 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 9 AM-5 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the 

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        3/21/2022